Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:      a few typographical errors were found including “LDPL” (should be “LDPC”) on line 2 of [0007], “luby” (should be “Luby”) in [0059], and “fisrt” (should be “first”) on line 14 of [0091].  It is recommended to review the specification for any additional errors.
Appropriate correction is required.
Claim Objections
Claims 1 and 20 are objected to because of the following informalities:  the acronym, “LT” should be written out as “Luby transform” the first time it is recited to clearly define the term in the claims.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claims 2 and 12 recite the limitation "the number of input source symbols".  There is insufficient antecedent basis for this limitation in the claims.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to abstract idea without significantly more.     Claims 11-20 recite a “method” and claim 21 recites a “non-transitory computer-readable recording medium, thus, the claims fall within the statutory class of a “process” and “manufacture” or “machine”.     The claims recites the following limitations: “operation (a) of generating, by a processor, a rearranged operation list by rearranging an operation order of an original operation list based on Gaussian elimination according to a generation order of source symbols; and operation (b) of storing, by the processor, the rearranged operation list in a memory”. The Examiner finds these limitations use mathematical formulas and calculations to perform “rearranging” on the claimed “operation list’.Thus, the claimed concept of the rearranging an operation list uses mathematical See Section | of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019. The Examiner further finds the claim does not recite an additional element reflecting an improvement in the functioning of a computer, or an improvement to other technology or technical field. See e.g., the analysis in Board of Appeals Decision mailed on July, 9 2020 in Application No. 14/827,150. Accordingly, this judicial exception is not integrated into a practical application because the claim does not recite additional limitations or elements that are sufficient to amount to significantly more than the judicial exception. Therefore, the Examiner finds the claim does not recite additional elements that transform the nature of the claim into a patent-eligible application and therefore, the claim is not patent eligible.     Dependent claims 12-20 recite further rearranging steps for the operation list based on the use of mathematical formulas. As discussed, the claimed concept of error correction uses mathematical formulas and calculations that fall within the “Mathematical Concepts” grouping of abstract ideas. See Section | of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019. Here, mathematical relationships manipulate existing information to generate additional information in the form of data in the ordered list. This judicial exception is not integrated into a practical application because the claim does not recite additional limitations or elements that are sufficient to amount to significantly more than the judicial exception. Therefore, the Examiner finds the claims do not recite additional elements that transform the nature of the claim into a patent-eligible application and 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 11, 12, 20, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Fast and low-complexity encoding of Raptor codes based on operation lists for known source block lengths” to Chen et al (herein referred to as Chen).
Referring to claims 1 and 20, Chen discloses an encoding apparatus and corresponding method steps for dependent claim 20 comprising:      a padding portion configured to add a padding symbol to a source block and generate an extended source block (page 9222, first full paragraph describes padding symbols dynamically);      an intermediate symbol generator configured to generate an intermediate symbol by using the extended source block (Figure 6, Precoding Operation Generator); and      an LT encoder configured to generate an encoded source block by using the intermediate symbol (Figure 6, OL-based Raptor Code Encoder),      wherein the intermediate symbol generator comprises: a memory storing an original operation list according to Gaussian elimination; and an operation list rearranger 
Referring to method claim 11 and non-transitory computer readable medium claim 21, Chen discloses a method of rearranging an operation list, the method comprising:      operation (a) of generating, by a processor, a rearranged operation list by rearranging an operation order of an original operation list based on Gaussian elimination according to a generation order of source symbols (Figure 6, Precode Matrix Generator & Precode Operation List Generator generate “rearranged operation lists” as described overall in sections 3, 4, and 5 of Chen, for example, pages 9227-9229); and      operation (b) of storing, by the processor, the rearranged operation list in a memory (Figure 6, Precode Operation List Storage).
Referring to claims 2 and 12, Chen discloses wherein the operation list rearranger is further configured to generate the original operation list according to the number of input source symbols (page 9225 shows K as the number of symbols) and store the original operation list in the memory (page 9232, section 6 describes storing all operation lists since the storage space needed to store them is not large).
Allowable Subject Matter
Claims 3-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin Knapp whose telephone number is (571)270-3008.  The examiner can normally be reached on 8:00 am - 4:30 pm (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on (571) 272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


Justin R. Knapp
Primary Examiner
Art Unit 2112



/JUSTIN R KNAPP/Primary Examiner, Art Unit 2112